          Case 2:20-cv-01964-APG-NJK Document 23 Filed 12/17/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 WILLIAMSON PENN LITTLE,                                    Case No.: 2:20-cv-01964-APG-NJK

 4          Plaintiff                                         Order Denying Motion to Strike

 5 v.                                                                  [ECF No. 18]

 6 TIERRA LAYNE BAER-WARNDAHL, an
   individual; WESLEY DAY, M.D., an
 7 individual,

 8          Defendants

 9         The defendants filed a motion to dismiss this case. ECF No. 8. Plaintiff Williamson Penn

10 Little takes offense to the statement in the motion that Little has been convicted of a felony.

11 Little thus moves to strike the motion to dismiss in its entirety. ECF No. 18.

12         I have discretion to strike any “immaterial, impertinent, or scandalous matter.” Fed. R.

13 Civ. P. 12(f). Motions to strike are generally disfavored, and they are primarily used to save the

14 parties from litigating over spurious issues by removing them from the case before trial.

15 Roadhouse v. Las Vegas Metro. Police Dep’t, 290 F.R.D. 535, 543 (D. Nev. 2013) (citations

16 omitted).

17         The defendants’ reference to Little’s conviction is not spurious enough to warrant

18 striking, so I deny the motion. However, there was no need to include this information in the

19 motion to dismiss. The conviction has nothing to do with whether the complaint is sufficiently

20 pleaded. It appears the defendants referenced it simply to cast Little in a bad light. But

21 credibility determinations have no place in deciding a motion to dismiss. I therefore disregard

22 that information because it is irrelevant to the motion.

23
          Case 2:20-cv-01964-APG-NJK Document 23 Filed 12/17/20 Page 2 of 2




 1         This case involves emotional issues and affairs of the heart. I caution all parties that this

 2 lawsuit is not a proper vehicle to seek vengeance. If the parties continue to sling mud with ad

 3 hominem attacks and allegations that are not relevant to the issues, I will enter sanctions.

 4         Finally, it appears that the defendants may not have properly served Little with the

 5 motion to dismiss because he did not have access to the court’s electronic filing system at the

 6 time the motion was filed. See ECF No. 22 at 4. That may account for the reason Little did not

 7 file an opposition to that motion. I will extend the deadline for him to file an opposition to the

 8 motion to dismiss. If he wishes to oppose the motion to dismiss, Little must file an opposition by

 9 December 29, 2020.

10         DATED this 17th day of December, 2020.

11

12
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                     2
